DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “free yarn section” is unclear as to the specific structure being claimed. What is considered a “free” yarn.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 21-25, 27-33 and 35-40  insofar as definite are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dua (US 2010/0154256) in view of Dawson (US 7,441,348).

Concerning claims 21,  Dua teaches the upper for an article of footwear (10) substantially as claimed including a knitted component comprising a knit element (30) and a tongue (33), wherein the knit element at least partially forms at least one of a medial side and a lateral side of the upper as seen at least in figure 4, wherein the tongue (33) extends through a throat area of the upper as seen at least in figures 4 and 5B. Dua does not set forth the tongue includes a tubular structure. Dawson teaches a tongue for a shoe which is formed as a tubular structure (32) having a first (top) layer and a second (bottom) layer, the first layer and the second layer being separable such that a pocket is formed therebetween as seen in Dawson’s figure 2. It would have been obvious at the time the invention was made to one of ordinary skill in the art to form the knit tongue of Dua as a tubular sheath structure with a first and second layer as proposed by Dawson for the purpose of providing an tubular area to add and additional cushioning material (30) to the tongue for increasing the comfort of the wearer. Regarding claim 29, as the layers are separate at least one yarn is excluded.  Regarding claims 22, 30 and 38, at least one of a lateral edge and a medial edge of the tongue overlaps and is coextensive with the knit element in the throat area as seen at least in figure 4 and 5B. Regarding claims 23 and 31, the tongue of Dua is secured to the knit element in a forward portion of the throat area via at least one common yarn. Regarding claim 24 and 39, at least one free yarn section of the knitted component is located within the pocket. Regarding claims 25 and 33, the tubular structure extends from a medial edge of the tongue to a lateral edge of the tongue. Regarding 
to form the different sides of the tongue on separate first and second needle beds for the purpose of allowing simultaneously knitting of the separate sides of the tongue thus increasing efficiency over a single needle bed. Regarding claim 40 inherently the knitted component is manipulated into a wearable shape after knitting the tongue and the knit element.   






Allowable Subject Matter

Claims 26 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 



-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw